Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered August 9, 1990, convicting defendant after a jury trial of robbery in the first degree and criminal possession of a controlled substance in the seventh degree, and sentencing her to concurrent terms *352of imprisonment of from 3 to 9 years and 1 year, respectively unanimously affirmed.
Defendant’s sole contention on appeal is that she was deprived of due process by comments made by the prosecutor in summation. We find that although the arguments of which defendant complains were inappropriate, the court promptly sustained counsel’s objections and gave adequate curative instructions. Under these circumstances, there was no prejudice to defendant. Concur—Milonas, J. P., Rosenberger, Ellerin, Ross and Rubin, JJ.